Seevers, J.
The deceased and the defendant, at the time of the homicide, were both about sixteen years of age, and were attending school. There was a slight difficulty between them during, as we suppose, the noon recess. On the road home the defendant struck the deceased on the head with a ball bat, and death soon thereafter ensued. The striking of the blow was not denied. The only justification relied on was self-defense. The court below was of the opinion that there was evidence tending to establish this defense; for the court in the instructions to the jury submitted to them the question whether it had been established.
It is now insisted by the state that no evidence tending to establish such defense was introduced. But we think there was. Whether it was insufficient or not was for the jury to say under the instructions of the court.
The defendant sought to prove that the deceased “was of a quarrelsome and violent disposition and character, and that he was overbearing and of a disposition to run over smaller *609children, and had, time and again, abused this identical boy, the defendant, and not only that he knew these facts himself, but that it was the general understanding- in the neighborhood that the character of the boy was bad; that he carried revolvers and carried deadly weapons, and that his father bought revolvers and gave them to him and to his other boys, and told him he must defend himself, and that the defendant had knowledge of the matter aforesaid.” This evidence was objected to by the state, and the objection sustained, as we think,.erroneously. It is insisted by the state that the authorities are not in accord as to whether evidence of the character above stated is admissible, if offered by the defendant, when he relies on it as a justification that he acted in self-defense. It may be that this is so, but we incline to think the very decided weight of authority is in favor of the admission of the evidence. But, if this were not so, we regard the established rule in this state to be that the evidence offered was admissible. The State v. Collins, 32 Iowa, 36. Other errors are assigned, in relation to which we have to say that the instructions of the court state the law correctly and cover the whole ground. There was, therefore, no error in refusing the instructions asked.
The evidence of Doctor Sawyer was clearly admissible, and it cannot be said that there was prejudicial error in admitting the evidence of Commodore Hopkins. The remaining error discussed by counsel need not be determined. Following the case above cited, the judgment of the district court must be
Reversed.